SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-6(d)(2)) []Definitive Information Statement Saga Energy, Inc. (Name of Registrant as specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, schedule or registration statement no.: (3)Filing party: (4)Date filed: SAGA ENERGY, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS HELD BY MAJORITY WRITTEN CONSENT TO ALL STOCKHOLDERS OF SAGA ENERGY, INC.: NOTICE IS HEREBY GIVEN to you as a stockholder of record of Saga Energy, Inc., a Florida corporation, that a Majority Written Consent in Lieu of an Annual Meeting of Stockholders (the “Written Consent”) has been executed to be effective 20 calendar days from the date of mailing this Information Statement to you.The Written Consent authorizes the following actions: 1. The re-election of three members of our Board of Directors, each to hold office until the election and qualification of his successor, or until his earlier death, removal or resignation; 2. The appointment of Weaver & Martin, LLC as our independent public accountants for the fiscal year ending December 31, 2011; 3. The amendment to our Articles of Incorporation to change our name from “Don Marcos Trading Co.” to “Saga Energy, Inc.”; and 4. The change of our stock symbol from “DNMO” to “SAGA.” Because execution of the Written Consent was assured, our Board of Directors believes it would not be in the best interests of our company and our stockholders to incur the costs of holding an annual meeting or of soliciting proxies or consents from additional stockholders in connection with these actions.Based on the foregoing, our Board of Directors has determined not to call an Annual Meeting of Stockholders, and none will be held this year. The entire cost of furnishing this Information Statement will be borne by us.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of common stock held of record by them. We will only deliver one copy of this Information Statement and our Annual Report to multiple security holders sharing an address unless we have received contrary instructions.Upon written or oral request, we will promptly deliver a separate copy of this Information Statement and our Annual Report and any future Annual Reports and Information Statements to any security holder at a shared address.You should direct any such requests to us at our address appearing on the top of the next page of this Information Statement. The Board of Directors has fixed the close of business on January 11, 2012 as the record date (the “Record Date”) for the determination of stockholders who are entitled to receive this Information Statement.This Information Statement is being mailed on or about January 30, 2012 to all stockholders of record as of the Record Date.Under Florida law, stockholders are not entitled to dissenter’s rights of appraisal with respect to any of the matters being authorized. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. SAGA ENERGY, INC. 1509 East Chapman Avenue Orange, CA92866 Telephone:(714) 532-1500 INFORMATION STATEMENT ON SCHEDULE 14C PRINCIPAL STOCKHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth certain information regarding our shares of outstanding common stock beneficially owned as of the date hereof by: (i) each of our directors and executive officers; (ii) all directors and executive officers as a group; and (iii) each other person who is known by us to own beneficially more than 5% of our common stock based upon 49,125,000 shares of common stock outstanding. Name of Beneficial Owner Number of Shares of Common Stock Percent of Class Ilyas Chaudhary, CEO, President, and Director 62.2% Dading T. Soetarso, CFO 1.6% Aamna Virk, Secretary 63.8% George Djuhari, Director * Boedi Tjahjono, Director * All officers and directors as a group (five people) 66.0% Blue Sky Energy and Power, Inc. 9.6% Faisal Chaudhary 63.8% Danyal Chaudhary Foundation 52.5% *Less than 1% 1Includes 4,718,958 shares held in the name of Blue Sky Energy and Power, Inc. and 25,801,875 shares held in the name of Danyal Chaudhary Foundation over which Ilyas Chaudhary,Aamna Vick, and Faisal Chaudhary share voting power and control as trustees of the Danyal Chaudhary Foundation.Blue Sky Energy and Power, Inc., a Delaware corporation, is wholly owned by Blue Sky International Holdings, Inc., a Canadian corporation, which is wholly owned by Danyal Chaudhary Foundation, a California non-profit corporation. 1 ELECTION OF DIRECTORS Three Directors were elected for the ensuing year or until their successors are duly elected and qualified. Name Age Ilyas Chaudhary 64 George Djuhari 52 Boedi Tjahjono 61 The consent of a majority of our voting shares was given for the election of the directors listed above. DIRECTORS AND EXECUTIVE OFFICERS Ilyas Chaudhary, President and Chief Executive Officer, Director. Mr. Ilyas Chaudhary has been our President and Chief Executive Officer since August 18, 2011 and one of our directors since September 10, 2011.Since November 2005, he has been the President and Director of Pyramid Petroleum Inc., a Canadian corporation, where he acquired oil and gas assets in the Gulf of Mexico.Mr. Ilyas Chaudhary has served as the President of Blue Sky Langsa, Ltd., an Indonesian company; Blue Sky Energy & Power, Inc., a Delaware corporation; and the parent company of Blue Sky Energy & Power, Inc., Blue Sky International Holdings, a Canadian corporation, since December 2009; March 2010; and September 2009, respectively.He has also served as a director of Blue Sky Energy & Power, Inc. since March 2010.He has also served as a Director and President ofCapco Energy, Inc., f/k/a Alfa Resources, Inc., from September 1999 through September 2007.Mr. Chaudhary has 35 years experience in various capacities in the oil and gas industry. George Djuhari, Director. Mr. Djuhari has been one of our directors since September 10, 2011.Mr. Djuhari has served as the Commissioner of PT Sinomast Mining, an Indonesia coal mining company, since January 2006.He has also served as the Commissioner of PT Pulau Seroja, a tug and barge company since January 2008.He has been the Chairman of PT Cigading International Bulk Terminal, a coal terminal company, since October 2010.Mr. Djuhari has also served as Commissioner of PTAP since January 2011.In 1997, Mr. Djuhari founded George Djuhari Group, a group of Indonesian companies involved in the shipping of iron ore, coal, rock phosphates and grains in and out of Indonesia, with partnerships with a variety of other companies for the ownership of ships, chartering of cargo, the mining of coal, the trading of commodities such as ammonia, urea and coal, and shipping. Boedi Tjahjono, Director. Mr. Tjahjono has been one of our directors since September 10, 2011.Mr. Tjahjono also has served as a Senior Advisor for PT Jogja Magasa Iron, an Indonesian iron industry company, where he obtained a 30-year contract for work in Iron Sand Mining in Jogja Province, Indonesia since December 2006.He also served as a Senior Advisor for PT Odira, an Indonesian gas plant company since 2005.Mr. Tjahjono is also an Advisor for Karang Taruna, an Indonesian NGO providing clean energy in support of urban populations. 2 Dading Soetarso, Chief Financial Officer. Mr. Soetarso was appointed our Chief Financial Officer on August 18, 2011.Mr. Soetarso also has served as President Director of PT Arah Prana, an Indonesian oil exploration and production company (“PTAP”), beginning in February 2011, where he was responsible for the operation of PTAP’s Floating Production Storage Off-shore located in North Sumatera, Indonesia.From 2006 through 2010, Mr. Soetarso was a consultant on banking strategy for Quest on the Frontier, a Singapore financial consulting company, where he was appointed on various projects ranging from banking and coal mining energy companies. Prior to this, he had 17 years of banking experience working with Standard Chartered Bank and Citibank in Jakarta and Botswana in various corporate bank marketing and operational support functions. Aamna Virk, Secretary.Ms. Virk was appointed our Secretary on August 18, 2011.She has been the Director and Vice President of Blue Sky Energy and Power, Inc. since December 2010.Ms. Virk has been the Vice President and Controller of Blue Sky Resources, Ltd. since December 2010.She has been the Director and Vice President of Blue Sky International Holdings, Inc. since April 2010.Ms. Virk has been the Secretary and Director of Blue Sky Petroleum Pakistan, Inc. since April 2010.She has been the Director and Controller of Blue Sky Langsa, Ltd. since March 2011.Ms.
